DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 112, sixth paragraph interpretation
Claim limitations “a label application unit”, “a position and size extraction unit”, “a position and size determination unit”, “an image cut out unit”, “an image adjustment unit”, and “a video image editing unit” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural terms coupled with functional languages without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation:  see Paragraphs 103.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because non-statutory subject. Claim 6 is directed to a program, wherein a program does not belong to any of the statutory categories: process, machine, manufacture, or composition of matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 5 recites “…the wraparound video image being a video image as if it was captured by photographing devices goring around the subject…”. It is not clear whether applicant is intended to claim the limitation after the phase “as if”. 
Claims 2-4 and 7-9 are also affected.

Allowable Subject Matter
Claims 1-9 are allowed over prior arts.
Prior Arts:
	Itakura (US 2021/0136349) teaches, abstract, figures 1-2, 7, and 9-16 an image capturing system for generating a virtual view point image has a plurality of cameras to capture a predetermined position from different directions. Paragraph 28 also teach three-dimensional shape of an object represented by position information on x, y, and z in a three-dimensional shape, and “…the object size in a captured image is small and a reduction in the area in which a reduction in the quality of the virtual viewpoint …is small.
	Aizawa (US 2018/0160049) teaches, see abstract figure 2, 6c, successively moving position and/or orientation of a virtual viewpoint for generating a virtual viewpoint image. 
	The prior arts do not teach or suggest the claimed method for video image editing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484